DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/remarks filed December 20, 2021. Claims 1, 2, 11, 13, 15, 21, 26, and 34 have been amended, claims 24-25, 29-33 have been canceled, and claims 35 and 36 are new. Claims 1-23, 26-28, and 34-36 are presently pending and are presented for examination.

4.	Objections. Applicant's arguments/amendments filed December 20, 2021 regarding the previous objection have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, the previous objection is withdrawn.

Claim Rejections - 35 USC § 103. Applicant's arguments/remarks filed December 20, 2021 regarding the previous 35 USC § 103 rejections have been fully considered. Applicant's arguments/remarks are not persuasive. Accordingly, 35 USC § 103 rejection is maintained.
The applicant argues that “Hannah fails to describe or suggest the limitation of determining whether to allow the vehicle to pass the intersection based on the occupancy condition of the intersection as recited in claim 1. As Hannah does not cure the deficiency of Jacobus in this respect, the proposed modification of Jacobus of Hannah would not render claim 1 obvious. Further, with respect to the limitations of "wherein the message indicating the request of the vehicle for passing the intersection contains an identifier of the intersection; [and] determining the intersection based on the identifier of the intersection and obtaining the occupancy condition of the intersection" recited in claim 1, as amended, both Jacobus and Hannah are silent with respect to these limitations. As indicated above, Jacobus is deficient with respect to the occupancy condition of the intersection according to the Office Action, and Hannah does not discuss identification of any intersections with respect to determining whether or not to grant passage to a vehicle based on occupancy condition. Further, in Jacobus, the message sent by the vehicle requesting passage through an intersection is not described as including an indicator of which intersection it is.”.

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, the prior art of Hannah is only utilized to teach the limitation of occupancy condition in an intersection (See at least fig 6, ¶ 13, “manage vehicle traffic density on one or more roads in a transportation system by controlling road access via one or more of: permissions, tolls, fees, and penalties. Control can be managed in real-time based upon demand, and permissions and fees are in one embodiment specific to individual vehicles requesting access”), (See at least fig 6, ¶ 14, “determining a current traffic congestion condition for the request to travel, wherein the current traffic congestion condition provides information about the traffic's density or rate of flow along one or more routes for the travel request from the user…transmitting a message to a device ( e.g. smartphone or key fob of user), the message indicating when, based on the travel delay, the vehicle is authorized to begin to travel according to the request.”). The applicant is attacking the second reference individually as if it disclosed all the limitations of the claim while ignoring the specific element it is used for. Accordingly, the rejection is based on combinations of the references. Further, the limitation of obtaining the occupancy condition of the intersection is conventional and known in the art. Detecting an occupancy of the road is widely used to measure traffic congestion in different segments of a road. Therefore. it would have been obvious for a person of ordinary skill in the art to include this well-known feature to manage traffic in an intersection and allow improvement of traffic flow in that intersection. Regarding, “wherein the message indicating the request of the vehicle for passing the intersection contains an identifier of the intersection” it is 1-23, 26-28, and 34-36. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


7.	Claims 1-14 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 1 and 34 recite “the occupancy condition”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14, 35-36 are rejected for depending upon rejected claim 1.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-23, 26-28, and 34-36 are rejected under 35 U.S.C 103 as being unpatentable over Jacobus et al, US 2019/0088148, in view of Hannah et al. US 2016/0097648, hereinafter referred to as Jacobus and Hannah, respectively.

Regarding claim 1, Jacobus discloses a navigation method for a cross intersection, comprising: 
receiving, by an intersection controller, a message transmitted from a vehicle controller; wherein the message indicates a request of a vehicle for passing an intersection, wherein the message indicating the request of the vehicle for passing the intersection contains an identifier of the intersection (See at least fig 2, item 100, ¶ 11, “The AV controller may interface with a transceiver 101 facilitating Vehicle-to Vehicle (V2V), Vehicle-to-Infrastructure (V2I) and Vehicle-to-Pedestrian (V2P) communications”), (See at least fig 4, item 9, ¶ 38, “Controls and communications allowing specific vehicles at intersection entries to proceed into the intersection and proceed out one of a limited number of intersection exits”), (See at least fig 4, item 9, ¶ 113, “at an actively controlled intersection controller (9) will have sensors to detect vehicles, controls to manage stop lights & signage, and its supporting V2I messaging will be more complex, for instance defining the priority for entering and leaving the intersection that includes (a) yielding to any vehicle violating the specified protocol, (b) proceeding when the traffic control allows it, and ( c) proceeding from an intersection entry lane to only one of the exit lanes allowed (i.e. turn/no-tum specifications, right turn on red if it does not interfere with cross traffic, if this is not disallowed, turning per specific active arrows or signs)”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system); 
determining the intersection based on the identifier of the intersection; determining, by the intersection controller, whether to allow the vehicle to pass the intersection based on condition of the intersection (See at least fig 4, item 9, ¶ 114, “we place the responsibility for managing the in-flow and out-flow of vehicles with an updated wireless traffic control element that converts STOP, YIELD, TURN and GO commands presently encoded as physical lights (red, yellow, green, various illuminated turn arrows, and written information like "No Tum on Red," etc.) into electronic commands communicated to all vehicles entering or waiting at the intersection through V2I communications messages.”), (See at least fig 4, item 9, ¶ 150, “Messages from server to clients to effect dynamic traffic flow-includes reprogramming or intersection light priorities, speed limits lowered or raised due to road conditions, messages that suggest route replanning due changes in traffic flow or road conditions”), (The examiner notes that allow the vehicle to pass the intersection based on an occupancy condition of the intersection is equivalent to improve traffic flow in an intersection as disclosed by the prior art), and transmitting, by the intersection controller, an action instruction to the vehicle controller to cause the vehicle controller to control movement of the vehicle (See at least fig 1, ¶ 105, “an autonomously driven vehicle (AV) or safe-manually driven (advanced driver assistive systems or ADAS) vehicle, we disclose a system that includes the components shown in FIG. 2. The core vehicle function is the AV itself, as shown in FIG. 1 but with-at a minimum: electronic controls for starting and stopping (engine or other power source), speed control (throttle or electronic control of speed, and transmission control), and steering.”), (See at least fig 4, item 9, ¶ 106, “These applications may include a path control module (1) that keeps the vehicle at a commanded speed, direction of travel, and approximately on the planned path minimizing the difference between vehicle localization (2) and the commanded path. This module also will typically perform planned slowing, stopping, or maneuver within an allowed lateral deviation from the planned path due to the detection of obstacles”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).
Jacobus fails to explicitly disclose an occupancy condition of the intersection.
However, Hannah teaches an occupancy condition of the intersection (See at least fig 6, ¶ 13, “manage vehicle traffic density on one or more roads in a transportation system by controlling road access via one or more of: permissions, tolls, fees, and penalties. Control can be managed in real-time based upon demand, and permissions and fees are in one embodiment specific to individual vehicles requesting access”), (See at least fig 6, ¶ 14, “determining a current traffic congestion condition for the request to travel, wherein the current traffic congestion condition provides information about the traffic's density or rate of flow along one or more routes for the travel request from the user…transmitting a message to a device ( e.g. smartphone or key fob of user), the message indicating when, based on the travel delay, the vehicle is authorized to begin to travel according to the request.”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jacobus and include an occupancy condition of the intersection as taught by Hannah because it would allow the method to controlling road access via one or more of: permissions, tolls, fees, and penalties in real-time based upon demand (Hannah ¶ 13).

Regarding claim 2, Jacobus discloses the method of claim 1, wherein the message indicating the request of the vehicle for passing the intersection contains a predetermined moving direction of the vehicle (See at least ¶ 22, “Messages may include information regarding status, location,
speed, direction, and other planned intent to proximal vehicles, pedestrians and/or other moving entities or objects in the driving environment.”), and wherein said determining whether to allow the vehicle to pass the intersection based on the occupancy condition of the intersection and transmitting the action instruction to the vehicle controller to cause the vehicle controller to control the movement of the vehicle comprises: determining not to allow the vehicle to pass the intersection when determining that the intersection is occupied and the predetermined moving direction of the vehicle conflicts with the moving direction of the vehicle currently occupying the intersection, and transmitting a waiting instruction to the vehicle controller to cause the vehicle controller to control the vehicle to wait for entering the intersection (See at least ¶ 31, “Traffic controls and driving behaviors including speed limit keeping, yielding, merging, stopping at intersections and proceeding through them, entering and leaving traffic circles, passing allowed/disallowed, turning left or right, traveling (at reduced speeds) through construction zones, and u-turns”), (See at least fig 1, ¶ 105, “an autonomously driven vehicle (AV) or safe-manually driven (advanced driver assistive systems or ADAS) vehicle, we disclose a system that includes the components shown in FIG. 2. The core vehicle function is the AV itself, as shown in FIG. 1 but with-at a minimum: electronic controls for starting and stopping (engine or other power source), speed control (throttle or electronic control of speed, and transmission control), and steering.”), (See at least fig 4, item 9, ¶ 106, “These applications may include a path control module (1) that keeps the vehicle at a commanded speed, direction of travel, and approximately on the planned path minimizing the difference between vehicle localization (2) and the commanded path. This module also will typically perform planned slowing, stopping, or maneuver within an allowed lateral deviation from the planned path due to the detection of obstacles”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 3, Jacobus discloses the method of claim 2, wherein said determining that the intersection is not occupied comprises: determining that the intersection is not occupied when no vehicle is currently moving in the intersection and no vehicle is predetermined to enter the intersection (See at least fig 1, ¶ 107, “detection of road speed limits, determining if a slow vehicle can be passed or must be paced (and whether passing is allowed or not), detection of space to enter a lane or turn into a circle or cross street based on detection of the positions of cross traffic or other obstacles like pedestrians, and the state of active traffic controls (stop lights or lighted traffic flow signs) or yield rules”), (The examiner notes that these features are conventional and known in the art of autonomous vehicles and fall in the requirements for a safe operation of a vehicle in a road. It would be obvious for an autonomous vehicle to be control by a traffic control unit to follow traffic rules/instruction for safe operation); said determining that the intersection is occupied comprises: determining that the intersection is occupied when there is a vehicle currently moving in the intersection and/or there is a vehicle predetermined to enter the intersection; and the vehicle currently occupying the intersection comprises a vehicle currently moving in the intersection and/or a vehicle predetermined to enter the intersection (See at least fig 1, ¶ 112, “Behavior TYPE, BEGIN, and END are determined by the AV local perception system, such as presence/absence of other vehicles at the entry points to intersections, visual road signs (for speed limits, yields, passing allowed/disallowed, right or left turn prohibitions, etc.), and street signs (marking entries, exits, and naming or numbering roadway segments.”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system)

Regarding claim 4, Jacobus discloses the method of claim 2, wherein said determining whether to allow the vehicle to pass the intersection based on the occupancy condition of the intersection and transmitting the action instruction to the vehicle controller to cause the vehicle controller to control the movement of the vehicle further comprises: determining not to allow the vehicle to pass the intersection when determining that there are a predetermined number of vehicles currently occupying the intersection; and transmitting the waiting instruction to the vehicle controller to cause the vehicle controller to control the vehicle to wait for entering the intersection (See at least fig 1, ¶ 114, “we place the responsibility for managing the in-flow and out-flow of vehicles with an updated wireless traffic control element that converts STOP,
YIELD, TURN and GO commands presently encoded as physical lights (red, yellow, green, various illuminated turn arrows, and written information like "No Tum on Red," etc.)
into electronic commands communicated to all vehicles entering or waiting at the intersection through V2I communications messages”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 5, Jacobus discloses the method of claim 2, wherein the message indicating the request of the vehicle for passing the intersection further contains a type of the vehicle (See at least fig 1, ¶ 85, “Approaching emergency vehicle warning”), and (See at least fig 1, ¶ 187, “Most state driving regulations state that a vehicle on a higher priority route has precedence over vehicles turning from a lower priority route into the higher priority route. The issue is determination of route priority. This can be accomplished either through active infrastructure messages or through a priori knowledge derived from a digital map onboard each vehicle”) wherein said determining whether to allow the vehicle to pass the intersection based on the occupancy condition of the intersection and transmitting the action instruction to the vehicle controller to cause the vehicle controller to control the movement of the vehicle further comprises: determining not to allow the vehicle to pass the intersection when determining that the vehicle currently occupying the intersection belongs to a predetermined type, or that the intersection is occupied and the vehicle belongs to a predetermined type (See at least fig 1, ¶ 87, “Transit or emergency vehicle signal priority”), (The examiner notes that it is known that emergency vehicles have higher priority than other vehicles in the road so it would be obvious to give traffic priority to those emergency vehicles); and transmitting the waiting instruction to the vehicle controller to cause the vehicle controller to control the vehicle to wait for entering the (See at least fig 1, ¶ 114, “we place the responsibility for managing the in-flow and out-flow of vehicles with an updated wireless traffic control element that converts STOP, YIELD, TURN and GO commands presently encoded as physical lights (red, yellow, green, various illuminated turn arrows, and written information like "No Tum on Red," etc.) into electronic commands communicated to all vehicles entering or waiting at the intersection through V2I communications messages”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 6, Jacobus discloses the method of claim 2. 
Jacobus fails to explicitly disclose further comprising: writing an identifier and the predetermined moving direction of the vehicle into an occupancy list associated with the intersection, when determining to allow the vehicle to pass the intersection; removing the identifier and the predetermined moving direction of the vehicle from the occupancy list associated with the intersection, when determining that the vehicle has passed and left the intersection; and determining the occupancy condition of the intersection based on the occupancy list.
However, Hannah teaches further comprising: writing an identifier and the predetermined moving direction of the vehicle into an occupancy list associated with the intersection, when determining to allow the vehicle to pass the intersection (See at least fig 6, ¶ 14, “receiving a request from a user to travel in a vehicle (e.g. a user's car) having a vehicle identifier ( e.g. the vehicle's license plate); determining a current traffic congestion condition for the request to travel, wherein the current traffic congestion condition provides information about the traffic's density or rate of flow along one or more routes for the travel request from the user…The request to travel can include at least one of: (a) destination or origin; (b) a direction of travel; ( c) an origin and destination; or ( d) one or more routes.”); removing the identifier and the predetermined moving direction of the vehicle from the occupancy list associated with the intersection, when determining that the vehicle has passed and left the intersection; and determining the occupancy condition of the intersection based on the occupancy list (See at least fig 6, ¶ 14, “determining a current traffic congestion condition for the request to travel, wherein the current traffic congestion condition provides information about the traffic's density or rate of flow along one or more routes for the travel request from the user”), (See at least fig 6, ¶ 41, “The MATS system would maintain a real-time database of current and historical traffic flows throughout the managed traffic area obtained through a network of sensors monitoring the roads”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jacobus and include writing an identifier and the predetermined moving direction of the vehicle into an occupancy list associated with the intersection, when determining to allow the vehicle to pass the intersection; removing the identifier and the predetermined moving direction of the vehicle from the occupancy list associated with the intersection, when determining that the vehicle has passed and left the intersection; and determining the occupancy condition of the intersection based on the occupancy list as taught by Hannah because it would allow the method to controlling road access via one or more of: permissions, tolls, fees, and penalties in real-time based upon demand (Hannah ¶ 13).

Regarding claim 7, Jacobus discloses the method of claim 6, further comprising: receiving a message transmitted from the vehicle controller when the vehicle has passed and left the intersection; wherein the message indicates that the vehicle has passed the intersection (See at least fig 6, ¶ 41, “The MATS system would maintain a real-time database of current and historical traffic flows throughout the managed traffic area obtained through a network of sensors monitoring the roads”), (The examiner notes that the vehicle has passed and left the intersection; wherein the message indicates that the vehicle has passed the intersection is equivalent to a real-time database of current and historical traffic flows throughout the managed traffic area), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 8, Jacobus discloses the method of claim 1, further comprising: determining not to allow the vehicle to pass the intersection when determining that the intersection is under construction; and transmitting a first notification message to the vehicle controller (See at least fig 6, ¶ 119, “the AV does as it is driving though its planned routes from start points to destinations. These behaviors include specific driving behaviors such as speed limit keeping, yielding, merging, stopping at intersections and proceeding through them, entering and leaving traffic circles, passing allowed/disallowed, turning left or right, traveling (at reduced speeds) through construction zones, and u-tums.”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 9, Jacobus discloses the method of claim 1, wherein the message indicating the request of the vehicle for passing the intersection contains a predetermined moving direction of (See at least fig 6, ¶ 37, “Controls and communications to vehicles at the intersection that disallow entry of vehicles into the intersection when one or more vehicles are detected in the intersection, whether they were signal to proceed by the intersection controller or entered the intersection violating the entry protocol”), (See at least fig 6, ¶ 42, “Controls and communications allowing specific vehicles at intersection entries to proceed into the
intersection and proceed out one of a limited number of intersection exits according to rules of the road”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 10, Jacobus discloses the method of claim 1, wherein the message indicating the request of the vehicle for passing the intersection contains attribute information of the vehicle, and wherein the method further comprises: determining, when receiving messages indicating respective requests of a plurality of vehicles for passing the intersection, a priority order based on the attribute information of each of the plurality of vehicles, as an order in which the plurality of vehicles are to pass the intersection (See at least fig 6, ¶ 43, “The vehicle passing through the intersection on the higher priority roadway proceeds first”), (See at least fig 6, ¶ 48, “The first vehicle to the intersection entry proceeds first”), (See at least fig 6, ¶ 115, “For an intersection between roadways of equal priority, the first vehicle to the intersection goes first, unless multiple vehicles arrive simultaneously then the one to the right goes first”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 11, Jacobus discloses the method of claim 10, wherein the message indicating the request of the vehicle for passing the intersection contains position information of the vehicle, and wherein the method further comprises: determining from the position information of the vehicle that a vehicle having a higher priority in the priority order and a vehicle having a lower priority in the priority order are in a same lane and the vehicle having the higher priority in the priority order has to enter the intersection after the vehicle having the lower priority in the priority order, ranking the vehicle having the lower priority in the priority order with a higher priority than the vehicle having the higher priority in the priority order (See at least fig 6, ¶ 43, “The vehicle passing through the intersection on the higher priority roadway proceeds first”), (See at least fig 6, ¶ 48, “The first vehicle to the intersection entry proceeds first”), (See at least fig 6, ¶ 115, “For an intersection between roadways of equal priority, the first vehicle to the intersection goes first, unless multiple vehicles arrive simultaneously then the one to the right goes first”), (See at least fig 6, ¶ 113, “at an actively controlled intersection controller (9) will have sensors to detect vehicles, controls to manage stop lights & signage, and its supporting V2I messaging will be more complex, for instance defining the priority for entering and leaving the intersection that includes (a) yielding to any vehicle violating the specified protocol, (b) proceeding when the traffic control allows it, and ( c) proceeding from an intersection entry lane to only one of the exit lanes allowed (i.e. turn/no-tum specifications, right turn on red if it does not interfere with cross traffic, if this is not disallowed, turning per specific active arrows or signs)”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 12, Jacobus discloses the method of claim 10, further comprising: assigning, when determining that the vehicle has been waiting for entering the intersection for a time period longer than a predetermined time length, the vehicle with a higher priority in the priority order (See at least fig 6, ¶ 158, “execute a randomized wait time then go if no other vehicle has entered the intersection within the wait time”), (See at least fig 6, ¶ 198, “where a traffic hole of sufficient length or time interval has been created as a consequence ofV2V messaging from a low priority vehicle to proximal higher priority vehicles requesting creation of a hole in traffic flow sufficient for the lower priority vehicle to enter the higher priority traffic flow”), (See at least fig 6, ¶ 199, “A simple method for determining which vehicle will go first is through employing vehicle embedded random number generators that translate into wait time before taking the initiative to go. When any of the vehicles goes first, the rest follow the yield right rule to resolve who goes next”), (The examiner notes that generating rules of the road to control vehicles is a designer choice. A person of ordinary skill in the art can create different types of rules to program a traffic control unit to control vehicle movements in a certain way. Programing traffic control unit to follow specific rules is conventional and well known in the art), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 13, Jacobus discloses the method of claim 1, wherein the method further comprises: monitoring, by the intersection controller, an occupancy condition of each of a plurality of intersections; and determining the intersection based on the identifier of the intersection and obtaining the occupancy condition of the intersection (See at least fig 6, ¶ 197, “The vast array of alternative in operation in North America call for active traffic control
through managed intersections via V2I messaging as discussed earlier. Under this model, visual decoding of lights and traffic flow controls is replaced by V2I messages that direct traffic through the intersection according to the intersection- specific rules”), (The examiner notes that it is known in the art of traffic control to have infrastructure identifiers. Not all the intersection are the same not have the same rules because they are place of different priority roads and manage different traffic flow depending on the road), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 14, Jacobus discloses the method of claim 13, wherein the message indicating the request of the vehicle for passing the intersection contains destination information of the vehicle, and wherein the method further comprises: planning a route for the vehicle based on the destination information of the vehicle and the occupancy condition of each of the plurality of intersections; and transmitting the route to the vehicle controller (See at least fig 6, ¶ 14, “a planner generates paths from a starting point to one or more destinations or intermediary points employing terrain and/or road maps (graphs of encoded in databases)”), (See at least fig 6, ¶ 21, “A planner, operative to generate paths from a starting point to one or more destinations, or intermediary points, employs terrain and/or road maps (graphs of encoded
in databases). A path execution subsystem includes generating vehicle controls (speeds, steering, braking, signals, user or drive feedback like speedometers, etc.) based on paths generated.”), (See at least fig 6, ¶ 107, “Over the path executor (or local planner) is a route planner (5) that provides a connected set of path segments extracted from a map database
(6) or graph that will take the vehicle from its pick-up or starting point to a specified destination. Over the route planner is a mission segment planner (7) that defines destination
and intermediate destination points in order of visit and can also in some application, link to artificial intelligences that execute some form of work at some or all of the destination points.”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 15, Jacobus discloses a navigation method for a cross intersection, comprising: 
	transmitting, by a vehicle controller, to an intersection controller a message indicating a request of a vehicle for passing an intersection (See at least fig 2, item 100, ¶ 11, “The AV controller may interface with a transceiver 101 facilitating Vehicle-to Vehicle (V2V), Vehicle-to-Infrastructure (V2I) and Vehicle-to-Pedestrian (V2P) communications”), (See at least fig 4, item 9, ¶ 38, “Controls and communications allowing specific vehicles at intersection entries to proceed into the intersection and proceed out one of a limited number of intersection exits”), (See at least fig 4, item 9, ¶ 113, “at an actively controlled intersection controller (9) will have sensors to detect vehicles, controls to manage stop lights & signage, and its supporting V2I messaging will be more complex, for instance defining the priority for entering and leaving the intersection that includes (a) yielding to any vehicle violating the specified protocol, (b) proceeding when the traffic control allows it, and ( c) proceeding from an intersection entry lane to only one of the exit lanes allowed (i.e. turn/no-tum specifications, right turn on red if it does not interfere with cross traffic, if this is not disallowed, turning per specific active arrows or signs)”); 
receiving, by a vehicle controller, an action instruction transmitted from the intersection controller, when the intersection controller determines whether to allow the vehicle to pass the intersection based on condition of the intersection (See at least fig 4, item 9, ¶ 114, “we place the responsibility for managing the in-flow and out-flow of vehicles with an updated wireless traffic control element that converts STOP, YIELD, TURN and GO commands presently encoded as physical lights (red, yellow, green, various illuminated turn arrows, and written information like "No Tum on Red," etc.) into electronic commands communicated to all vehicles entering or waiting at the intersection through V2I communications messages.”), (See at least fig 4, item 9, ¶ 150, “Messages from server to clients to effect dynamic traffic flow-includes reprogramming or intersection light priorities, speed limits lowered or raised due to road conditions, messages that suggest route replanning due changes in traffic flow or road conditions”), (The examiner notes that allow the vehicle to pass the intersection based on an occupancy condition of the intersection is equivalent to improve traffic flow in an intersection as disclosed by the prior art); and 
controlling movement of the vehicle based on the action instruction, wherein the message indicating the request of the vehicle for passing the intersection contains an identifier of the intersection, and further wherein the intersection controller determines the intersection based on the identifier of the intersection (See at least fig 1, ¶ 105, “an autonomously driven vehicle (AV) or safe-manually driven (advanced driver assistive systems or ADAS) vehicle, we disclose a system that includes the components shown in FIG. 2. The core vehicle function is the AV itself, as shown in FIG. 1 but with-at a minimum: electronic controls for starting and stopping (engine or other power source), speed control (throttle or electronic control of speed, and transmission control), and steering.”), (See at least fig 4, item 9, ¶ 106, “These applications may include a path control module (1) that keeps the vehicle at a commanded speed, direction of travel, and approximately on the planned path minimizing the difference between vehicle localization (2) and the commanded path. This module also will typically perform planned slowing, stopping, or maneuver within an allowed lateral deviation from the planned path due to the detection of obstacles”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).
Jacobus fails to explicitly disclose an occupancy condition of the intersection.
However, Hannah teaches an occupancy condition of the intersection (See at least fig 6, ¶ 13, “manage vehicle traffic density on one or more roads in a transportation system by controlling road access via one or more of: permissions, tolls, fees, and penalties. Control can be managed in real-time based upon demand, and permissions and fees are in one embodiment specific to individual vehicles requesting access”), (See at least fig 6, ¶ 14, “determining a current traffic congestion condition for the request to travel, wherein the current traffic congestion condition provides information about the traffic's density or rate of flow along one or more routes for the travel request from the user…transmitting a message to a device ( e.g. smartphone or key fob of user), the message indicating when, based on the travel delay, the vehicle is authorized to begin to travel according to the request.”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jacobus and include an occupancy condition of the intersection as taught by Hannah because it would allow the method to controlling road access via one or more of: permissions, tolls, fees, and penalties in real-time based upon demand (Hannah ¶ 13).

Regarding claim 16, Jacobus discloses the method of claim 15, wherein said transmitting to the intersection controller the message indicating the request of the vehicle for passing the (See at least ¶ 31, “Traffic controls and driving behaviors including speed limit keeping, yielding, merging, stopping at intersections and proceeding through them, entering and leaving traffic circles, passing allowed/disallowed, turning left or right, traveling (at reduced speeds) through construction zones, and u-turns”), (See at least fig 1, ¶ 156, “No entering of an unmanaged intersection unless cross traffic vehicle less that y distance away (y set approximately as cross traffic MPH/1 0*car lengths*2 to account for acceleration rate from near 0 MPH).”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 17, Jacobus discloses the method of claim 15, wherein the message indicating the request of the vehicle for passing the intersection contains a predetermined moving direction of the vehicle (See at least ¶ 22, “Messages may include information regarding status, location, speed, direction, and other planned intent to proximal vehicles, pedestrians and/or other moving entities or objects in the driving environment.”), wherein said receiving the action instruction transmitted from the intersection controller when the intersection controller determines that whether to allow the vehicle to pass the intersection based on the occupancy condition of the intersection comprises: receiving an allow-to-pass instruction transmitted from the intersection controller, when the intersection controller determines that the intersection is not occupied, or the intersection is occupied but the predetermined moving direction of the vehicle (See at least ¶ 31, “Traffic controls and driving behaviors including speed limit keeping, yielding, merging, stopping at intersections and proceeding through them, entering and leaving traffic circles, passing allowed/disallowed, turning left or right, traveling (at reduced speeds) through construction zones, and u-turns”), and to allow the vehicle to pass the intersection; or receiving a waiting instruction transmitted from the intersection controller, when the intersection controller determines that the intersection is occupied and the predetermined moving direction of the vehicle conflicts with the moving direction of the vehicle currently occupying the intersection, and not to allow the vehicle to pass the intersection; and wherein said controlling the movement of the vehicle based on the action instruction comprises: controlling the vehicle to enter and pass the intersection based on the allow-to-pass instruction, or controlling the vehicle to wait for entering the intersection and continuing to transmit to the intersection controller a message indicating the request of the vehicle for passing the intersection (See at least fig 1, ¶ 105, “an autonomously driven vehicle (AV) or safe-manually driven (advanced driver assistive systems or ADAS) vehicle, we disclose a system that includes the components shown in FIG. 2. The core vehicle function is the AV itself, as shown in FIG. 1 but with-at a minimum: electronic controls for starting and stopping (engine or other power source), speed control (throttle or electronic control of speed, and transmission control), and steering.”), (See at least fig 4, item 9, ¶ 106, “These applications may include a path control module (1) that keeps the vehicle at a commanded speed, direction of travel, and approximately on the planned path minimizing the difference between vehicle localization (2) and the commanded path. This module also will typically perform planned slowing, stopping, or maneuver within an allowed lateral deviation from the planned path due to the detection of obstacles”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system)

Regarding claim 18, Jacobus discloses the method of claim 17, wherein said receiving the action instruction transmitted from the intersection controller when the intersection controller determines that whether to allow the vehicle to pass the intersection based on the occupancy condition of the intersection further comprises: receiving the waiting instruction transmitted from the intersection controller, when the intersection controller determines that there are a predetermined number of vehicles currently occupying the intersection and the vehicle is not allowed to pass the intersection (See at least fig 1, ¶ 114, “we place the responsibility for managing the in-flow and out-flow of vehicles with an updated wireless traffic control element that converts STOP, YIELD, TURN and GO commands presently encoded as physical lights (red, yellow, green, various illuminated turn arrows, and written information like "No Tum on Red," etc.) into electronic commands communicated to all vehicles entering or waiting at the intersection through V2I communications messages”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 19, Jacobus discloses the method of claim 17, the message indicating the request of the vehicle for passing the intersection further contains a type of the vehicle, and wherein said receiving the action instruction transmitted from the intersection controller when the intersection controller determines that whether to allow the vehicle to pass the intersection based on the occupancy condition of the intersection further comprises: receiving the waiting instruction transmitted from the intersection controller, when the intersection controller (See at least fig 1, ¶ 85, “Approaching emergency vehicle warning”), and (See at least fig 1, ¶ 187, “Most state driving regulations state that a vehicle on a higher priority route has precedence over vehicles turning from a lower priority route into the higher priority route. The issue is determination of route priority. This can be accomplished either through active infrastructure messages or through a priori knowledge derived from a digital map onboard each vehicle”), (See at least fig 1, ¶ 87, “Transit or emergency vehicle signal priority”), (The examiner notes that it is known that emergency vehicles have higher priority than other vehicles in the road so it would be obvious to give traffic priority to those emergency vehicles), (See at least fig 1, ¶ 114, “we place the responsibility for managing the in-flow and out-flow of vehicles with an updated wireless traffic control element that converts STOP, YIELD, TURN and GO commands presently encoded as physical lights (red, yellow, green, various illuminated turn arrows, and written information like "No Tum on Red," etc.) into electronic commands communicated to all vehicles entering or waiting at the intersection through V2I communications messages”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 20, Jacobus discloses the method of claim 17, further comprising: transmitting, when the vehicle has passed and left the intersection, to the intersection controller a message indicating that the vehicle has passed the intersection (See at least fig 6, ¶ 41, “The MATS system would maintain a real-time database of current and historical traffic flows throughout the managed traffic area obtained through a network of sensors monitoring the roads”), (The examiner notes that the vehicle has passed and left the intersection; wherein the message indicates that the vehicle has passed the intersection is equivalent to a real-time database of current and historical traffic flows throughout the managed traffic area), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 21, Jacobus discloses the method of claim 15, further comprising: receiving a first notification message transmitted from the intersection controller, when the intersection controller determines that the intersection is under construction not to allow the vehicle to pass the intersection (See at least fig 6, ¶ 119, “the AV does as it is driving though its planned routes from start points to destinations. These behaviors include specific driving behaviors such as speed limit keeping, yielding, merging, stopping at intersections and proceeding through them, entering and leaving traffic circles, passing allowed/disallowed, turning left or right, traveling (at reduced speeds) through construction zones, and u-tums.”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 22, Jacobus discloses the method of claim 15, wherein the message indicating the request of the vehicle for passing the intersection contains a predetermined moving direction of the vehicle, and wherein the method further comprises: receiving a second notification message transmitted from the intersection controller, when the intersection controller determines that the predetermined moving direction of the vehicle violates a traffic rule for the intersection, and not to allow the vehicle to pass the intersection (See at least fig 6, ¶ 37, “Controls and communications to vehicles at the intersection that disallow entry of vehicles into the intersection when one or more vehicles are detected in the intersection, whether they were signal to proceed by the intersection controller or entered the intersection violating the entry protocol”), (See at least fig 6, ¶ 42, “Controls and communications allowing specific vehicles at intersection entries to proceed into the intersection and proceed out one of a limited number of intersection exits according to rules of the road”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 23, Jacobus discloses the method of claim 15, wherein the message indicating the request of the vehicle for passing the intersection contains attribute information of the vehicle (See at least fig 6, ¶ 43, “The vehicle passing through the intersection on the higher priority roadway proceeds first”), (See at least fig 6, ¶ 48, “The first vehicle to the intersection entry proceeds first”), (See at least fig 6, ¶ 115, “For an intersection between roadways of equal priority, the first vehicle to the intersection goes first, unless multiple vehicles arrive simultaneously then the one to the right goes first”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 26, Jacobus discloses the method of claim 15, wherein the intersection controller monitors an occupancy condition of each of a plurality of intersections, and further wherein the message indicating the request of the vehicle for passing the intersection contains destination information of the vehicle, and wherein the method further comprises: receiving a route planned for the vehicle from the intersection controller, wherein the route is planned by the intersection controller based on the destination information of the vehicle and the occupancy condition of each of the plurality of intersections (See at least fig 6, ¶ 14, “a planner generates paths from a starting point to one or more destinations or intermediary points employing terrain and/or road maps (graphs of encoded in databases)”), (See at least fig 6, ¶ 21, “A planner, operative to generate paths from a starting point to one or more destinations, or intermediary points, employs terrain and/or road maps (graphs of encoded in databases). A path execution subsystem includes generating vehicle controls (speeds, steering, braking, signals, user or drive feedback like speedometers, etc.) based on paths generated.”), (See at least fig 6, ¶ 107, “Over the path executor (or local planner) is a route planner (5) that provides a connected set of path segments extracted from a map database (6) or graph that will take the vehicle from its pick-up or starting point to a specified destination. Over the route planner is a mission segment planner (7) that defines destination and intermediate destination points in order of visit and can also in some application, link to artificial intelligences that execute some form of work at some or all of the destination points.”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 27, Jacobus discloses the method of claim 16, wherein said transmitting to the intersection controller the message indicating the request of the vehicle for passing the intersection when the distance between the vehicle and the intersection is smaller than or equal to the predetermined distance comprises: starting to transmit to the intersection controller the message indicating the request of the vehicle for passing the intersection, when triggered by one or more triggers provided on two sides of a road at the predetermined distance from the intersection (See at least ¶ 31, “Traffic controls and driving behaviors including speed limit keeping, yielding, merging, stopping at intersections and proceeding through them, entering and leaving traffic circles, passing allowed/disallowed, turning left or right, traveling (at reduced speeds) through construction zones, and u-turns”), (See at least fig 1, ¶ 156, “No entering of an unmanaged intersection unless cross traffic vehicle less that y distance away (y set approximately as cross traffic MPH/1 0*car lengths*2 to account for acceleration rate from near 0 MPH).”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 28, Jacobus discloses the method of claim 20, wherein said transmitting, when the vehicle has passed and left the intersection, to the intersection controller the message indicating that the vehicle has passed the intersection comprises: determining the vehicle has passed and left the intersection, after detecting a dedicated pile provided at a junction of the intersection and a road while the vehicle is moving toward a direction away from the intersection; and transmitting to the intersection controller the message indicating that the vehicle has passed the intersection (See at least fig 6, ¶ 41, “The MATS system would maintain a real-time database of current and historical traffic flows throughout the managed traffic area obtained through a network of sensors monitoring the roads”), (The examiner notes that the vehicle has passed and left the intersection; wherein the message indicates that the vehicle has passed the intersection is equivalent to a real-time database of current and historical traffic flows throughout the managed traffic area , (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Regarding claim 34, Jacobus discloses a navigation system for a cross intersection, comprising a vehicle controller and an intersection controller, wherein 
the vehicle controller is configured to transmit to the intersection controller a message indicating a request of a vehicle for passing an intersection (See at least fig 2-3, item 100, ¶ 11, “The AV controller may interface with a transceiver 101 facilitating Vehicle-to Vehicle (V2V), Vehicle-to-Infrastructure (V2I) and Vehicle-to-Pedestrian (V2P) communications”), (See at least fig 4, item 9, ¶ 38, “Controls and communications allowing specific vehicles at intersection entries to proceed into the intersection and proceed out one of a limited number of intersection exits”), (See at least fig 4, item 9, ¶ 113, “at an actively controlled intersection controller (9) will have sensors to detect vehicles, controls to manage stop lights & signage, and its supporting V2I messaging will be more complex, for instance defining the priority for entering and leaving the intersection that includes (a) yielding to any vehicle violating the specified protocol, (b) proceeding when the traffic control allows it, and ( c) proceeding from an intersection entry lane to only one of the exit lanes allowed (i.e. turn/no-tum specifications, right turn on red if it does not interfere with cross traffic, if this is not disallowed, turning per specific active arrows or signs)”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system),
the intersection controller is configured to determine whether to allow the vehicle to pass the intersection based on condition of the intersection and transmit an action instruction to the vehicle controller (See at least fig 4, item 9, ¶ 114, “we place the responsibility for managing the in-flow and out-flow of vehicles with an updated wireless traffic control element that converts STOP, YIELD, TURN and GO commands presently encoded as physical lights (red, yellow, green, various illuminated turn arrows, and written information like "No Tum on Red," etc.) into electronic commands communicated to all vehicles entering or waiting at the intersection through V2I communications messages.”), (See at least fig 4, item 9, ¶ 150, “Messages from server to clients to effect dynamic traffic flow-includes reprogramming or intersection light priorities, speed limits lowered or raised due to road conditions, messages that suggest route replanning due changes in traffic flow or road conditions”), (The examiner notes that allow the vehicle to pass the intersection based on an occupancy condition of the intersection is equivalent to improve traffic flow in an intersection as disclosed by the prior art), and 
the vehicle controller is further configured to control movement of the vehicle based on the action instruction (See at least fig 1, ¶ 105, “an autonomously driven vehicle (AV) or safe-manually driven (advanced driver assistive systems or ADAS) vehicle, we disclose a system that includes the components shown in FIG. 2. The core vehicle function is the AV itself, as shown in FIG. 1 but with-at a minimum: electronic controls for starting and stopping (engine or other power source), speed control (throttle or electronic control of speed, and transmission control), and steering.”), (See at least fig 4, item 9, ¶ 106, “These applications may include a path control module (1) that keeps the vehicle at a commanded speed, direction of travel, and approximately on the planned path minimizing the difference between vehicle localization (2) and the commanded path. This module also will typically perform planned slowing, stopping, or maneuver within an allowed lateral deviation from the planned path due to the detection of obstacles”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).
Jacobus fails to explicitly disclose an occupancy condition of the intersection.
However, Hannah teaches an occupancy condition of the intersection (See at least fig 6, ¶ 13, “manage vehicle traffic density on one or more roads in a transportation system by controlling road access via one or more of: permissions, tolls, fees, and penalties. Control can be managed in real-time based upon demand, and permissions and fees are in one embodiment specific to individual vehicles requesting access”), (See at least fig 6, ¶ 14, “determining a current traffic congestion condition for the request to travel, wherein the current traffic congestion condition provides information about the traffic's density or rate of flow along one or more routes for the travel request from the user…transmitting a message to a device ( e.g. smartphone or key fob of user), the message indicating when, based on the travel delay, the vehicle is authorized to begin to travel according to the request.”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jacobus and include an occupancy condition of the intersection as taught by Hannah because it would allow the system to controlling road access via one or more of: permissions, tolls, fees, and penalties in real-time based upon demand (Hannah ¶ 13).

Regarding claim 35, Jacobus discloses the method of claim 1, wherein the message indicating the request of the vehicle for passing the intersection contains a predetermined moving direction of the vehicle, and wherein said determining whether to allow the vehicle to pass the intersection based on the intersection and transmitting the action instruction to the vehicle controller to cause the vehicle controller to control the movement of the vehicle comprises: determining to allow the vehicle to pass the intersection when: determining that the intersection is not occupied, or that the intersection is occupied but the predetermined moving direction of the vehicle does not conflict with a moving direction of a vehicle currently occupying the intersection; and transmitting an allow-to-pass instruction to the vehicle controller to cause the vehicle controller to control the vehicle to enter and pass the intersection (See at least ¶ 31, “Traffic controls and driving behaviors including speed limit keeping, yielding, merging, stopping at intersections and proceeding through them, entering and leaving traffic circles, passing allowed/disallowed, turning left or right, traveling (at reduced speeds) through construction zones, and u-turns”), (See at least fig 1, ¶ 105, “an autonomously driven vehicle (AV) or safe-manually driven (advanced driver assistive systems or ADAS) vehicle, we disclose a system that includes the components shown in FIG. 2. The core vehicle function is the AV itself, as shown in FIG. 1 but with-at a minimum: electronic controls for starting and stopping (engine or other power source), speed control (throttle or electronic control of speed, and transmission control), and steering.”), (See at least fig 4, item 9, ¶ 106, “These applications may include a path control module (1) that keeps the vehicle at a commanded speed, direction of travel, and approximately on the planned path minimizing the difference between vehicle localization (2) and the commanded path. This module also will typically perform planned slowing, stopping, or maneuver within an allowed lateral deviation from the planned path due to the detection of obstacles”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).
Jacobus fails to explicitly disclose an occupancy condition of the intersection.
However, Hannah teaches an occupancy condition of the intersection (See at least fig 6, ¶ 13, “manage vehicle traffic density on one or more roads in a transportation system by controlling road access via one or more of: permissions, tolls, fees, and penalties. Control can be managed in real-time based upon demand, and permissions and fees are in one embodiment specific to individual vehicles requesting access”), (See at least fig 6, ¶ 14, “determining a current traffic congestion condition for the request to travel, wherein the current traffic congestion condition provides information about the traffic's density or rate of flow along one or more routes for the travel request from the user…transmitting a message to a device ( e.g. smartphone or key fob of user), the message indicating when, based on the travel delay, the vehicle is authorized to begin to travel according to the request.”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jacobus and include an occupancy condition of the intersection as taught by Hannah because it would allow the method to controlling road access via one or more of: permissions, tolls, fees, and penalties in real-time based upon demand (Hannah ¶ 13).

Regarding claim 36, Jacobus discloses the method of claim 2, wherein the predetermined moving direction of the vehicle conflicting with the moving direction of the vehicle currently occupying the intersection means that there will be a conflict point between the movement of the vehicle in its predetermined moving direction and the movement of the other vehicle currently occupying the intersection (See at least ¶ 31, “Traffic controls and driving behaviors including speed limit keeping, yielding, merging, stopping at intersections and proceeding through them, entering and leaving traffic circles, passing allowed/disallowed, turning left or right, traveling (at reduced speeds) through construction zones, and u-turns”), (See at least fig 1, ¶ 105, “an autonomously driven vehicle (AV) or safe-manually driven (advanced driver assistive systems or ADAS) vehicle, we disclose a system that includes the components shown in FIG. 2. The core vehicle function is the AV itself, as shown in FIG. 1 but with-at a minimum: electronic controls for starting and stopping (engine or other power source), speed control (throttle or electronic control of speed, and transmission control), and steering.”), (See at least fig 4, item 9, ¶ 106, “These applications may include a path control module (1) that keeps the vehicle at a commanded speed, direction of travel, and approximately on the planned path minimizing the difference between vehicle localization (2) and the commanded path. This module also will typically perform planned slowing, stopping, or maneuver within an allowed lateral deviation from the planned path due to the detection of obstacles”), (The feature is known and obvious to combine in an autonomous vehicle traffic control system).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665